IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SOLID WASTE SERVICES, INC. D/B/A J. P. : No. 30 EM 2022
MASCARO & SONS AND INSERVCO            :
INSURANCE SERVICES, INC.,              :
                                       :
                 Petitioners           :
                                       :
                                       :
            v.                         :
                                       :
                                       :
ST. LUKE'S HOSPITAL (BUREAU OF         :
WORKERS' COMPENSATION),                :
                                       :
                 Respondent            :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the “Application under Pa.R.A.P. 3315

and 1781 for Stay/Supersedeas” is DENIED.